




Exhibit 10.2


NON-EMPLOYEE DIRECTOR AWARD AGREEMENT


[Full Name]


[Date]
Dear [First Name]:
Pursuant to The Madison Square Garden Company (the “Company”) 2010 Stock Plan
for Non-Employee Directors (the “Plan”), you have been granted, effective as of
_______________, __________ restricted stock units (“Units”) (such grant, the
“Award”). The Units are granted subject to the terms and conditions set forth
below and in the Plan:
1.    RESTRICTED STOCK UNITS:


1.1Each Unit shall represent a fully vested unfunded, unsecured promise by the
Company to deliver to you (or, if applicable, to an Approved Transferee in
accordance with Section 2 below) one share of the Company's Class A Common
Stock, par value $.01 per share (“Share”) or, in the sole discretion of the
Committee pursuant to Section 6.2.2 of the Plan, cash equal to the Fair Market
Value of a Share, on the first business day after the expiration of 90 days
following the date on which you terminate your service as a member of the Board
of Directors (the “Delivery Date”).


1.2Notwithstanding any other provision to the contrary, if you die prior to the
Delivery Date, the Shares (or cash in lieu of all or any portion thereof)
corresponding to your outstanding Units shall be delivered as soon as
practicable thereafter to your estate (or, if applicable, to an Approved
Transferee in accordance with Section 2 below).


1.3Prior to the Delivery Date, at or promptly after the time of distribution of
any ordinary cash dividend paid by the Company in respect of the Shares, the
record date for which occurs on or after the date hereof, you (or, if
applicable, an Approved Transferee in accordance with Section 2 below) shall be
entitled to receive an amount in cash equal to such ordinary cash dividend
payment that would have been made in respect of the Shares underlying the Units,
as if the Shares had been actually delivered.
1.4Any recapitalization, change in control or going private transaction of the
Company shall be treated as a “similar corporate transaction” for purposes of
Section 5.2 of the Plan.


2.The Units (or any rights and obligations thereunder) granted to you may not be
sold, exchanged, transferred, assigned, pledged, hypothecated or otherwise
disposed of, whether voluntarily or involuntarily, other than by will or by the
laws of descent and distribution, and all such Units (and any rights thereunder)
shall be exercisable during your lifetime only by you or your legal
representative. Notwithstanding the immediately preceding sentence, (a) the
Units may be transferred to a trust or similar vehicle for the benefit of a
member of your immediate family, so long as (1) you remain a trustee or
co-trustee of the trust, and (2) you provide the Company with at least three (3)
business days advanced written notice of any such transfer (an “Approved
Transferee”), and (b) the Committee may permit, under such terms and conditions
that it deems appropriate in its sole discretion, you to transfer any Unit to
any




--------------------------------------------------------------------------------




other person or entity that the Committee so determines. Any assignment in
violation of the provisions of this Section or Section 11 of the Plan shall be
void.


3.It is the Company's intent that the Award granted comply in all respects with
Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the “Act”). All
actions with respect to Units under the Plan shall be executed in accordance
with the requirements of Section 16 of the Act, as amended, and any regulations
promulgated thereunder. To the extent that any of the provisions contained
herein do not conform with Rule 16b-3 of the Act or any amendments thereto or
any successor regulation, then the Committee may make such modifications so as
to conform the Units granted thereunder to the Rule's requirements.


4.If the Company shall be required to withhold any amounts by reason of any
federal, state or local tax laws, rules or regulations in respect of the Units,
you shall make available to the Company, promptly when requested by the Company,
sufficient funds to meet the requirements of such withholding and the Company
shall be entitled to take and authorize such steps as it may deem advisable in
order to have such funds available to the Company out of any funds or property
to become due to you.


5.It is the Company's intent that the Award comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and that the Award be administered and interpreted accordingly. If and to the
extent that any payment or benefit under the Award is determined by the Company
to constitute “non-qualified deferred compensation” subject to Section 409A and
is payable to you by reason of your termination of employment, then (a) such
payment or benefit shall be made or provided to you only upon a “separation from
service” as defined for purposes of Section 409A under applicable regulations
and (b) if you are a “specified employee” (within the meaning of Section 409A
and as determined by the Company), such payment or benefit shall not be made or
provided before the date that is six months after the date of your separation
from service (or earlier death). Notwithstanding any provision of Sections 3.2,
7 or 9 of the Plan to the contrary, any amendment to the terms of any
outstanding Award or any delay in the issuance or delivery of Shares shall
comply with Section 409A.


6.The Units granted by this Award are being issued pursuant and subject to the
Plan. Capitalized terms used herein without definition shall have the meanings
given to such terms that are defined in the Plan.


7.Execution of this Agreement by the Company and/or by you may be in the form of
an electronic, manual or similar signature, and such signature shall be treated
as an original signature for all purposes.




















--------------------------------------------------------------------------------




THE MADISON SQUARE GARDEN COMPANY
By:______________________________________
      Name:
      Title:
 



By your signature, you (i) acknowledge that a complete copy of the Plan and this
Agreement have been made available to you and (ii) agree to all of the terms and
conditions set forth in the Plan and this Agreement.
By:______________________________________
      Name:
      Title:











